Citation Nr: 9914971	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of injury, left knee, with degenerative 
joint disease, currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied a claim by the 
veteran seeking a disability rating in excess of 20 percent 
for his service-connected residuals of left knee injury.  
Subsequently, in a November 1998 decision, the RO granted him 
an increased rating, to 30 percent.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on April 20, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence most recently shows the veteran's 
left knee disability manifested by 2+ crepitus, mild laxity, 
and range of motion from 10 to 110 degrees.  X-ray study 
revealed moderately severe degenerative joint disease.

3.  Functional impairment of the left knee consisted of 
complaints of pain on motion on prolonged walking or 
standing, occasional swelling and stiffness, weakness, and an 
inability to run.  The veteran used a cane and walked with a 
limp.

4.  Ankylosis of the knee, non-union of the tibia and fibula 
with loose motion, or knee extension limited to 30 degrees is 
not currently shown by the medical evidence of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the service-connected residuals of injury, left knee, 
with degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §  4.71(a), 
Part 4, Diagnostic Codes (DCs) 5256-5263  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has service-connected residuals of a left 
knee injury and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran's believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with recent VA examinations of 
his left knee.  The veteran has not indicated that there is 
any other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran injured his 
left knee after falling into a ditch in March 1968 during 
active duty.  The veteran complained of pain on performing 
deep knee bends.  The initial assessment was a sprained left 
knee.  A March 1968 X-ray report indicates that there was no 
osseous abnormality noted.  The veteran was placed on 
temporary physical profile in April 1968.  A July 1968 
orthopedic consultation report indicates that the veteran had 
a probable torn medial meniscus.  He had complaints of 
swelling, giving way, and pain in the left knee.  He was 
placed on permanent physical profile for "unstable knee, 
moderate" in March 1969.  Outpatient records from April 1969 
show that the veteran re-injured his left knee during another 
fall.  The veteran was discharged from active duty, effective 
December 1969.  No separation medical report is of record.

A March 1970 VA examination report indicates that the veteran 
had complaints of aching in the left knee on prolonged 
standing, with an occasional "pop" and sharp pain on sudden 
twisting.  The report indicates that the veteran had his left 
knee operated on in October 1968; cartilage was removed.  
Physical evaluation indicated 4 scars across the left knee.  
Range of motion was 0 to 120 degrees.  The knee had lateral 
instability.  X-rays revealed minimal hypertrophic spurring.  
Diagnosis was residuals of old knee injury, status post 
cartilage removal, left knee, and instability.

An April 1975 VA X-ray report indicates that the veteran's 
left knee had more hypertrophic arthritic changes as compared 
to X-rays in March 1970.  There was also joint effusion.  
There were no loose bodies.

A September 1995 VA outpatient record indicates that the 
veteran had degenerative arthritis of the left knee.  X-rays 
revealed moderate to extensive degenerative osteoarthritis of 
the left knee with chondrocalcinosis and soft-tissue 
calcifications.  There was no evidence of synovial 
osteochondromatosis.

A March 1996 VA examination report indicates that the veteran 
had subjective complaints of left knee pain with prolonged 
sitting, inability to run, and instability on uneven 
surfaces.  His pain was essentially constant in nature.  He 
used a cane or walking stick.  Physical examination revealed 
range of motion from 10 to 110 degrees, with significant 
crepitus.  Flexion was limited by severe pain.  There was 
medial and lateral joint line tenderness.  There was positive 
crepitus with patella compression into the femoral trochlea.  
Lachman's test was negative.  Pivot shift was unequivocal due 
to patient's guarding.  There was no posterior drawer.  There 
was pain with varus and valgus stressing.  Ligamentous laxity 
could not be identified due to guarding.  There was minimal 
effusion.  There were four healed surgical incisions.  Review 
of the September 1995 X-rays revealed severe degenerative 
tricompartmental joint disease with overhanging osteophytes 
at the lateral and medial joint space.  There appeared to be 
several inter-articular osseous bodies.  Diagnosis was severe 
degenerative joint disease, status post open arthrotomy with 
probable partial lateral and medial meniscectomies, and 
instability, left knee.

An April 1997 private evaluation report reiterates the 
medical history and current subjective complaints pertaining 
to the veteran's left knee.  On examination, he had mild 
varus alignment across the left knee, good stability, and 
range of motion of 0 to 110 degrees.  The examiner opined 
that the veteran's degenerative changes in the left knee were 
advanced, possibly bone-on-bone apposition.  He also opined 
that lasting benefit would likely only come from total knee 
replacement.  The assessment was "end stage" degenerative 
arthritis, left knee.

An April 1997 VA X-ray report indicates that the left knee 
had degenerative osteoarthritis with persistent synovial 
osteochondromata.  There was no appreciable change since the 
previous study.

The most recent medical evidence is a May 1998 VA examination 
report with September 1998 addendum.  Objective examination 
revealed no swelling or effusion.  There was 2+ crepitus on 
active range of motion of the left knee; active range of 
motion was painless.  Range of motion was 10 to 110 degrees, 
with pain on motion above indicated ranges.  There was mild 
laxity of the lateral collateral ligament on varus, but no 
medial instability.  Neurovascular examination was intact.  
The veteran had mild limping with use of cane.  X-rays 
revealed extensive degenerative changes with soft-tissue 
calcification with synovial osteochondromatosis to be ruled 
out.  Impression was traumatic degenerative joint disease of 
the left knee, moderately severe; status post surgical repair 
of ligament with fascial, medial, and lateral meniscectomy; 
mild instability and laxity with distance ambulation due to 
lateral ligament laxity and pain on ambulation above 50 feet.  
In the September 1998 addendum, the examiner additionally 
noted that muscle strength in the left quadriceps was in the 
good-minus to good-plus range, that the veteran limped on the 
left after walking 50 feet due to weakness and incoordination 
on left leg laxity, and that there may be fatigability for 
distance ambulation due to his left knee disorder.

The veteran testified at a personal hearing before the 
undersigned Member of the Board in Washington, D.C., on April 
20, 1999.  During the hearing, he stated that his left knee 
hurt when walking for any distance.  He indicated that he did 
not wear a knee brace.  The veteran noted that he worked 60 
to 70 hours per week as a truck driver.  He stated that the 
knee involved pain and occasional swelling and stiffness.  
The veteran further noted  that he used a cane and had no 
instability as long as he walked carefully.  He did not run 
anymore.  Surgery was recommended to clean the knee out, but 
he did not want to undergo it yet.

III.  Analysis

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.

Disabilities involving the knee and leg are rated under DCs 
5256 through 5263 of the Rating Schedule.  Currently, the 
veteran's right knee disability is rated under DC 5257, which 
pertains to knee disabilities involving "recurrent 
subluxation or lateral instability."  38 C.F.R. § 4.71a, DC 
5257  (1998).  Under DC 5257, a "slight" knee disability 
warrants a 10 percent rating, a "moderate" disability 
warrants a 20 percent rating, and a "severe" disability 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257  
(1998).

In this case, the recent medical evidence shows that the 
veteran only has "mild" laxity.  In fact, the April 1997 
private evaluation report indicates that the left knee had 
"good stability."  Ordinarily, these objective findings 
would support only a 10 percent disability rating for the 
veteran's left knee disorder.  However, the veteran currently 
has other manifestations of left knee pathology, namely 
degenerative joint disease.  His left knee has crepitus and a 
decreased range of motion from 10 to 110 degrees.  The 
veteran also has significant functional impairment, which 
must be considered by the Board.  See DeLuca, supra.  In this 
regard, the veteran has impaired walking and standing.  He is 
also unable to run and uses a cane.  The left knee exhibits 
some incoordination and weakness.  Overall, the Board finds 
that his left knee disability, given both objective and 
functional impairment, warrants its current 30 percent 
disability rating.

At the same time, the Board finds that a rating in excess of 
30 percent is not warranted.  In order to warrant a 
disability rating in excess of 30 percent under the Rating 
Schedule, the medical evidence must show that the veteran has 
ankylosis of the knee (DC 5256), limitation of leg extension 
to 30 degrees or more (DC 5261), or nonunion of the tibia or 
fibula requiring a brace (DC 5262).  38 C.F.R. § 4.71a, DCs 
5256, 5261, 5262  (1998).  The Board notes that the medical 
evidence does not show that the veteran has ankylosis of the 
knee, limitation of extension to the necessary degree, or 
nonunion of the tibia and fibula.  Even the veteran has not 
asserted that his left knee exhibits any of these 
pathologies.

Since the veteran's left knee involves degenerative joint 
disease, the Board must address the issue of whether a 
separate disability rating is warranted for arthritis.  See 
38 C.F.R. § 4.71a, DCs 5010, 5003  (1998).  The VA's General 
Counsel has issued a precedent opinion on this issue, which 
is binding on both the RO and the Board.  In that opinion, 
the VA's General Counsel held that, although a veteran can be 
rated separately for instability (DC 5257) and degenerative 
joint disease (DCs 5003, 5010), "a separate rating must be 
based upon additional disability."  VAOGCPREC 23-97  (July 
1, 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261  
(1994) (a separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").  In 
this case, the Board has already considered the veteran's 
degenerative joint disease in its affirmation of the current 
30 percent disability rating.  As stated above, if the 
veteran's left knee were rated based solely on instability or 
lateral laxity, he would likely be entitled only to a 10 
percent disability rating due to the mild nature of his 
instability.  Therefore, a separate disability rating for 
degenerative joint disease is not warranted, as it would 
violate the prohibition of the pyramiding of symptoms under 
different diagnostic codes.  38 C.F.R. § 4.14  (1998).

After review of the entire record, including the more recent 
medical evidence, the Board concludes that a rating in excess 
of 30 percent is not currently warranted for the veteran's 
service-connected left knee disability.  The evidence does 
not show any medical disorders of the knee that would warrant 
a higher rating.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991).  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of injury, left knee, with 
degenerative joint disease, is denied.



		
	A. BRYANT 	
	Member, Board of Veterans' Appeals



 

